              Case 3:20-cr-10086-WQH Document 1 Filed 05/08/20 PageID.1 Page 1 of 1

PROB 22                                                                                                          CASE NUMBER (Tran. Court)
(Rev. 2/88)                                                                                                      2:15CR00198-01
                              TRANSFER OF JURISDICTION
                                                                                                                 CASE NUMBER (Rec. Court)



NAME AND ADDRESS OF SUPERVISED RELEASEE:                                     DISTRICT                            DIVISION
David Fili, Jr.                                                              Eastern District
                                                                             of Pennsylvania
                                                                             NAME OF SENTENCING JUDGE
                                                                             The Honorable Joel H. Slomsky

                                                                             DATES OF SUPERVISED RELEASE:        FROM               TO
                                                                                                                 12/6/18            12/5/23
OFFENSE
                                                                                  20CR10086 WQH
18:1343 wire fraud (Counts One to Ten); and 18:1344 and 2 bank fraud; aiding and abetting (Counts Eleven and
Twelve)

PART 1 - ORDER TRANSFERRING JURISDICTION                                                                          May 08 2020

UNITED STATES DISTRICT COURT FOR THE Eastern           District of Pennsylvania
                                                                                                                     s/ jenniferm
        IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the supervised releasee named
above be transferred with the records of the Court to the United States District Court for the Southern District of California
upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the period of supervision
may be changed by the District Court to which this transfer is made without further inquiry of this Court.*




          Date                                                                    United States District Judge

*This sentence may be deleted in the discretion of the transferring Court.

PART 2 - ORDER ACCEPTING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE Southern District of California

       IT IS HEREBY ORDERED that jurisdiction over the above-named supervised releasee be accepted and
assumed by this Court from and after the entry of this order.




              5/4/2020

          Effective Date                                                          United States District Judge
